DETAILED ACTION
Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.
3.	Acknowledgment is made of Applicant's Related U.S. Application Data: This application is a CON of 16/004,043 filed 06/08/2018 now PAT 10,740,069; which is a CON of 15/189,335 filed 06/22/2016, now PAT 10,019,238; which has PRO 62/183,232 filed 06/23/2015.
4.	Receipt of Applicant’s Amendment, filed 02/18/2022 is acknowledged.  Claims 1-20 are pending in the application.  

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 07/27/2020, 12/04/2020, 09/08/2021 and 02/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting 
6. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to: http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

7.	Claim(s) 1-20 of the instant application are rejected on the ground of non-statutory obviousness type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,740,069; also over 1-14 of U.S. Patent No. 10,169,004; and over claims 1-20 of U.S. Patent No. 10,019,238.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially 
Instant Application 16/939,238
U.S. Patent No. 10,169,004
Claim 8.  An entity modeling system, comprising: a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor to perform: providing an entity composition function through a user interface on a user device; receiving, through the entity composition function, an instruction to model an entity, wherein an entity model refers to a type of data model that describes and defines a computer-implemented solution process in a problem domain; generating a visualization containing a name of the entity, visual representations of entity building blocks, and user interface elements for composing the entity through manipulation of the visual representations of the entity building blocks, the entity building blocks representing a subset of elements of the entity modeling system, the entity building blocks having a plurality of entity building block types; receiving, through the user interface, an indication to add an entity building block to the entity, the entity building block having an entity building block type of the plurality of building block types; presenting, through the user interface, a configuration form that corresponds to the entity building block type, the configuration form having a user-configurable setting for the entity building block: receiving, through the user interface, an instruction to add the entity building block to the entity with the user-configurable setting for the entity building block; and automatically adding the user-configurable setting for the entity building block to the entity.
Claim 1. An entity modeling system, comprising: at least one processor;  a data store storing a plurality of entity building blocks;  at least one non-transitory computer readable medium;  and stored instructions embodied on the at least one non-transitory computer readable medium and translatable by the at least one processor to: provide an entity model designer tool having a plurality of components including a graphical user interface and an entity composition function;  responsive to an instruction from a user to model an entity, generate a first view containing a name of the entity and the entity composition function and display the first view on the graphical user interface;  responsive to user interaction with the entity composition function, access the data store, generate a second view including a collection of at least one entity building block of the plurality of entity building blocks, and display the second view on the graphical user interface;  responsive to the user selecting a first entity building block from the collection to add to the entity, automatically extend the entity to include user configured settings of the first entity building block to generate a user customized version of the entity;  track and store information relating to the user configured settings of the first entity building block;  package and deploy the user customized version of the entity;  responsive to an instruction from a second user to model a second entity, generate a first view containing a name of the second entity and the second entity composition function and display the view on a second graphical user interface;  responsive to add to the second entity, automatically extend the second entity to include second user configured settings of the first entity building block;  track and store information relating to the second user configured settings of the first entity building block;  provide an updated version of the first entity building block to the second user;  and using the updated version of the first entity building block and the stored information relating to the second user configured settings of the first entity building block, generate an updated version of the entity including the second user configured settings of the first entity building block, wherein the generation of the updated version of the entity including the second user configured settings is not affected by the first user configured settings.




U.S. Patent No. 10,740,069

Claim 1.  An entity modeling system, comprising: at least one processor;  a data store storing a plurality of entity building blocks, the plurality of entity 
building blocks representing a subset of elements of the entity modeling 
system;  at least one non-transitory computer readable medium;  and stored 
instructions embodied on the at least one non-transitory computer readable 

graphical user interface on a user device, an entity model designer tool having a plurality of components including an entity composition function;  responsive to an instruction from a user on the user device to model an entity in the entity model designer tool: generate a first view, the first view containing a 
name of the entity and the entity composition function;  and display the first view on the graphical user interface;  responsive to user interaction with the 
entity composition function in the first view: access the data store over a 
network;  retrieving at least one entity building block of the plurality of 
entity building blocks from the data store;  generate a second view, the second 
view including a collection of the at least one entity building block retrieved 
from the data store;  and display the second view on the graphical user 
interface;  and responsive to the user selecting a first entity building block 
from the collection of the at least one entity building block to add to the 
entity, the first entity building block comprising code instantiated from a 
class to implement one or more settings, automatically extending the entity to include the one or more settings of the first entity building block, the one or more settings including at least one of a property, a permission, an action, a behavior, or a resource to the entity.

receiving, through a user interface on a user device, an instruction from a 
user to proceed with entity composition for a process application;  accessing a 
data store operating in a distributed computing environment;  retrieving 
building blocks from the data store, the building blocks representing a subset 
of elements of the system, each building block containing a piece of code that 
defines a fundamental nature or characteristic of an entity for the process 
application, that specifies how users interact with an entity through the 
process application, or that provides a specific functionality to an entity;  
presenting the building blocks through the user interface on the user device;  
receiving, through the user interface, an instruction from the user to configure a building block for an entity, the building block having a building block type per the piece of code contained herein;  presenting, through the user interface, a configuration form that corresponds to the building block type, the configuration form including at least an immutable building block setting or a user-configurable building block setting;  receiving, through the user interface, an instruction from the user to add the building block having 
the building block type to the entity; and responsive to the instruction received through the user interface from the user to add the building block to the entity, automatically adding settings of the building block to the entity such that the settings of the building block become part of the entity, the settings including at least the immutable building block setting or the user-configurable building block setting corresponding to the building block type.



The examiner recognizes that the instant application discloses a broader version for executing compositional entity models, in which it does not include the specifics of building and presenting configuration form of entity types as presented on Patents 10,740,069- 10,169,004 and 10,019,238.  However, one of ordinary are obvious variations of the invention defined in the claim of instant application: 16/939,238. Consequently, claims 1-20 are non-provisionally rejected on the ground of non-statutory obviousness type double patenting, as being unpatentable over claims stated in the rejection above.  

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

11.	Claim(s) 1-20 are rejected under the first inventor to file provisions of the AIA  35 U.S.C. 103 (a) as being unpatentable over Torgerson et al. (Patent. No. US 7,523,440 B2; hereinafter referred to as Torgerson); in view of Prigge et al. (Patent No. US 8,386,996 B2; hereinafter referred to as Prigge); and in further view of Mani et al. (Patent No. US 9,152,393 B1; hereinafter referred to as Mani).

As per claim 1, Torgerson discloses a method, comprising: 
providing, by an entity modeling system executing on a processor, an entity composition function through a user interface on a user device (See Figs. 6-7 and 9 – entity composition); receiving, by the entity modeling system through the entity composition function, an instruction to model an entity; generating, by the entity modeling system, a visualization containing a name of the entity, visual representations of entity building blocks, and user interface elements for composing the entity through manipulation of the visual representations of the entity building blocks (See column 5, line 25 and column 6, line 31 – modeling entity through manipulation), the entity building blocks representing a subset of elements of the entity modeling system, the entity building blocks having a plurality of entity building block types (See column 8, line 6 – entity representing elements); receiving, by the entity modeling system through the user interface, an indication to add an entity building block to the entity, the entity building block having an entity building block type of the plurality of building block types (See column 5, line 24 - Simulink® features for handling entity modeling system); presenting, by the entity modeling system through the user interface, a configuration form that corresponds to the entity building block type, the configuration form having a user-configurable setting for the entity building block (See column 5, line 57 – modeling environment; also Figs. 6-7 and 9); receiving, by the entity modeling system through the user interface, an instruction to add the entity building block to the entity with the user-configurable setting for the entity building block; and automatically adding, by the entity modeling system, the user-configurable setting for the entity building block to the entity (See column 5, line 24 – Simulink® - add blocks  and configuration via modeling system; also Figs. 6-7 and 9.
Although Torgerson discloses an extensible entity model system, which provides a graphical environment for developing, modeling, simulating and analyzing multidomain dynamical system (Simulink®); Torgerson does not explicitly states – wherein an entity model refers to a type of data model that describes and defines a computer-implemented solution process in a problem domain; the solution process including entities that are linked with each other by relationships that specify dependencies and requirements between the entities in the problem domain.
wherein an entity model refers to a type of data model that describes and defines a computer-implemented solution process in a problem domain (See column 14, lines 34-63; also column 3, line 10 – model describes and defines solution for problem domain).
Mani discloses dynamic entities for model of a graphical modeling environment, which includes solution processes linked from different entities t generate said solution - the solution process including entities that are linked with each other by relationships that specify dependencies and requirements between the entities in the problem domain (See column 7, line 66 – relationships between entities; also see column 10, lines 1-65 – link different entities for solution, with inclusion of their relationships dynamically).
		Torgerson, Prigge and Mani are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Torgerson’s extensible entity model system, which involves editing data associated with selected entities of loaded model in a modeling environment; and combine it with Prigge’s multi-dimensional business process model extension; and further combine them with Mani’s dynamic entities generator for problem domains; thus, enables the user to edit data of multiple entities simultaneously, the time for developing software systems is shortened, while dynamic entities are efficiently provided for a model of a graphical modeling environment, and enables process flow model 

As per claim 2, Torgerson, Prigge and Mani disclose the method according to claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Torgerson discloses further comprising: creating the entity building blocks; and registering the entity building blocks with the entity modeling system (See abstract – creates model; and saves blocks).

As per claim 3, Torgerson, Prigge and Mani disclose the method according to claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Prigge discloses further comprising: retrieving an external entity from a system external to the entity modeling system (See column 5, line 7 – external entity).

As per claim 4, Torgerson, Prigge and Mani disclose the method according to claim 3 (See claim 3 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Prigge discloses further comprising: presenting, through the visualization, the external entity as a child entity of the entity (See column 8, line 24 – child entity).

As per claim 5, Torgerson, Prigge and Mani disclose the method according to claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Torgerson discloses wherein the plurality of building block types comprise a property entity building block type, a relationship entity building block type, and a rule entity building block type (See Fig 7).

As per claim 6, Torgerson, Prigge and Mani disclose the method according to claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Torgerson discloses wherein adding the entity building block to the entity adds an action to the entity, adds a permission to the entity, or alters a behavior of the entity (See column 5, line 24 - Simulink® features; also column 8, line 30 (Fig. 7)).

As per claim 7, Torgerson, Prigge and Mani disclose the method according to claim 6 (See claim 6 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Torgerson discloses wherein the action is invokable programmatically or triggerable interactively (See column 5, line 24 - Simulink®).

Claims 8-14 are essentially the same as claims 1-7 except that they are set forth the claimed invention as a system, and they are rejected with the same reasoning as applied hereinabove.

Claims 15-20 are essentially the same as claims 1-6 except that they are set forth the claimed invention as a computer program product, and they are rejected with the same reasoning as applied hereinabove.
		
Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).
				
Response to Arguments
13. 	Applicant's arguments for independent and dependent claims have been considered but are moot in view of the new ground(s) of rejection. In these arguments applicant relies on the amended claims and not the original ones.  See above rejections under 35 USC § 103 for response to arguments. 

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        03/03/2022.